Case 13-31562        Doc 42     Filed 01/10/19     Entered 01/10/19 14:52:07          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-31562
         George Robinson III

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/07/2013.

         2) The plan was confirmed on 10/04/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
01/30/2015.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 08/31/2018.

         6) Number of months from filing to last payment: 61.

         7) Number of months case was pending: 65.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $8,800.00.

         10) Amount of unsecured claims discharged without payment: $31,116.60.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-31562       Doc 42     Filed 01/10/19        Entered 01/10/19 14:52:07                 Desc         Page 2
                                                    of 3



 Receipts:

        Total paid by or on behalf of the debtor                $58,180.81
        Less amount refunded to debtor                             $173.33

 NET RECEIPTS:                                                                                     $58,007.48


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                  $4,000.00
     Court Costs                                                                $0.00
     Trustee Expenses & Compensation                                        $2,733.23
     Other                                                                      $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                   $6,733.23

 Attorney fees paid and disclosed by debtor:                      $0.00


 Scheduled Creditors:
 Creditor                                        Claim         Claim            Claim        Principal       Int.
 Name                                  Class   Scheduled      Asserted         Allowed         Paid         Paid
 AFS ACCEPTANCE LLC                Secured       17,064.00     17,064.00        17,064.00      17,064.00    1,730.46
 AMERICREDIT FINANCIAL DBA GM F    Unsecured     12,132.00     12,132.18        12,132.18       1,213.22         0.00
 ILLINOIS DEPT OF HEALTHCARE & F   Priority      12,043.00     11,760.33        11,760.33      11,760.33         0.00
 ILLINOIS DEPT OF HEALTHCARE & F   Priority            0.00    19,258.95        19,258.95      19,258.95         0.00
 ILLINOIS TOLLWAY                  Unsecured         500.00      1,633.50         1,633.50        163.35         0.00
 INTERNAL REVENUE SERVICE          Priority          289.00           NA               NA            0.00        0.00
 NICOR GAS                         Unsecured         836.00        839.43           839.43          83.94        0.00
 NORTHWEST SUBURBAN IMAGING        Unsecured         468.00           NA               NA            0.00        0.00
 RAVI RAWAT                        Unsecured      7,366.00            NA               NA            0.00        0.00
 SHERMAN HOSPITAL                  Unsecured          10.00           NA               NA            0.00        0.00
 TRANSWORLD SYSTEMS                Unsecured          99.00           NA               NA            0.00        0.00
 ERNESTO BORGES                    Unsecured      3,400.00            NA               NA            0.00        0.00
 MERCHANTS CREDIT GUIDE            Unsecured          72.00           NA               NA            0.00        0.00
 MIRAMED REVENUE GROUP             Unsecured          34.00           NA               NA            0.00        0.00
 MOLECULAR IMAGING                 Unsecured          93.00           NA               NA            0.00        0.00
 NAPERVILLE RADIOLOGISTS           Unsecured          44.00           NA               NA            0.00        0.00
 NCO FINANCIAL                     Unsecured          30.00           NA               NA            0.00        0.00
 AARGON COLLECTION AGENCY          Unsecured         133.00           NA               NA            0.00        0.00
 ADVENTIST BOLINGBROOK HOSPITA     Unsecured         295.00           NA               NA            0.00        0.00
 ATG CREDIT                        Unsecured          44.00           NA               NA            0.00        0.00
 BUSINESS SERVICE BUREAU           Unsecured      1,977.00            NA               NA            0.00        0.00
 CE OFFICE                         Unsecured      2,140.00            NA               NA            0.00        0.00
 CITY OF CHICAGO                   Unsecured         244.00           NA               NA            0.00        0.00
 DIRECTV                           Unsecured         879.00           NA               NA            0.00        0.00
 EDWARD HOSPITAL                   Unsecured         266.00           NA               NA            0.00        0.00
 GREATER ELGIN EMERGENCY CRED      Unsecured         378.00           NA               NA            0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-31562        Doc 42      Filed 01/10/19     Entered 01/10/19 14:52:07             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                           $17,064.00         $17,064.00           $1,730.46
       All Other Secured                                      $0.00              $0.00               $0.00
 TOTAL SECURED:                                          $17,064.00         $17,064.00           $1,730.46

 Priority Unsecured Payments:
        Domestic Support Arrearage                       $31,019.28         $31,019.28              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                    $0.00              $0.00              $0.00
 TOTAL PRIORITY:                                         $31,019.28         $31,019.28              $0.00

 GENERAL UNSECURED PAYMENTS:                             $14,605.11          $1,460.51              $0.00


 Disbursements:

         Expenses of Administration                             $6,733.23
         Disbursements to Creditors                            $51,274.25

 TOTAL DISBURSEMENTS :                                                                     $58,007.48


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/10/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
